Citation Nr: 1819775	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  11-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S.Wainaina,  Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1968 to January 1970.  He was awarded, in part, the Combat Infantryman's Badge. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been uploaded to the Veteran's Veterans Benefits Management System electronic record. 

In a February 2016 decision, the Board, in part, granted an increased disability rating of 70 percent rating to the service-connected posttraumatic stress disorder (PTSD) for the entire appeal period.  The Board also determined that the evidence of record, such as the Veteran's October 2015 testimony before the undersigned, had suggested that he was unemployable because of his PTSD and that it had a raised a derivative claim of entitlement to a TDIU rating.  The Board remanded the TDIU claim to the Agency of Original Jurisdiction for additional development, and it has returned to the Board for further appellate consideration.  

The Board remanded the case in June 2017 for further development.  


FINDING OF FACT

The Veteran is shown to be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.



CONCLUSION OF LAW

The criteria for TDIU have been met during the appeal period.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran's service-connected disabilities are PTSD evaluated at 70 percent; deformity of the duodenal bulb evaluated at 10 percent;  and essential tremors evaluated at 10 percent.  His combined rating for his service-connected disabilities is 80 percent; therefore he meets the scheduler requirements for TDIU. 

In a December 2017 VA examination, the Veteran was diagnosed with tremors.  The examiner opined that the Veteran's tremors would impact employment activities.  He further noted that the Veteran can no longer write, sign his name, type, use scissors, close buttons and zippers and had to stop golfing because of the severity of his tremor.  The examiner also noted that the Veteran avoids the use of a spoon because of shaking.  

In a November 2017 PTSD examination, the examiner noted that the Veteran had lost jobs because of his PTSD symptoms.  He opined that the Veteran's lack of sleep causes concentration and focus problems making it harder to stay on task at work.  The  examiner noted that chronic fatigue causes processing deficits and the error rate becomes much higher.  He further opined that the Veteran's irritability could seriously impact his employment activities.  The examiner noted that although the Veteran volunteers at a golf course twice a week and has chosen golf as his form of exercise is irrelevant to whether he can or cannot meet the expectations of an employer who will judge the Veteran on his ability to think, plan and organize tasks at work. 

In a June 2015 examination, the examiner noted that the Veteran had problems with impulse control (anger management) due to his PTSD that resulted in his termination from his job at the VA as a human resources specialist. 

In a May 2010 VA examination, the examiner noted that the Veteran was unable to establish effective work and social relationships.  

In a 2015 Board hearing the Veteran testified that he lost his job due to PTSD.  The Veteran's representative at the hearing noted that the Veteran was irritable and had difficulty being around people.  He further noted that the Veteran is always fatigued because of lack of sleep and his concentration was poor, thus affecting his job performance.  

In a March 2011 statement, the Veteran reported that he has tremors and PTSD. He stated that his tremors have increased in severity.  He further stated that he was terminated because of poor job performance in February 2010.  He noted that due to his disabilities he has no prospect of obtaining employment.  

The Board notes that the Veteran worked as a human resources specialist which is mostly sedentary work and involves the use of computers.  He also has a college degree.  The evidence shows that he is unemployable due to his tremor and psychiatric conditions.  The December 2017 VA examiner noted that the Veteran could no longer write, type, use scissors and sign his own name.  The November 2017 VA examiner noted that the Veteran's lack of sleep and irritability could seriously impact his employability.  The June 2015 VA examiner noted that the Veteran lost his job because of his psychiatric condition.  Therefore resolving reasonable doubt in favor of the Veteran, the Board grants TDIU because the evidence shows that the Veteran is unable to obtain and maintain substantially gainful employment because of his service connected disabilities 


ORDER

TDIU is granted, subject to the regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


